Citation Nr: 1634301	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  14-32 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the rating for the service-connected filariasis was properly reduced from 100 percent to zero percent disabling, effective on July 1, 2014.

2.  Entitlement to a 10 percent rating for multiple noncompensable disabilities under 38 C.F.R. § 3.324. 

REPRESENTATION

Appellant represented by:	Stacey Penn Clark, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran appellant had active service in the United States Marine Corps from July 1942 to December 1945.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that reduced the disability evaluation for service-connected filariasis from 100 to zero percent, effective July 1, 2014, and denied the claim for a 10 percent rating for multiple noncompensable disabilities under 38 C.F.R. § 3.324.  

In June 2016, a Board hearing was held at the RO before the undersigned.  A transcript of the hearing is associated with the claims file.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The issue of whether there was clear and unmistakable error (CUE) in the January 1986 rating decision that denied service connection for the residuals of radiation exposure was raised by the appellant's attorney in a November 2014 letter, but that matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that remand is required in this case because additional development of the evidence is necessary to fulfill VA's duty to assist. 

The appellant is service-connected for filariasis, which is an infectious disease caused by microfilariae (a parasitic worm).  Pursuant to the provisions of 38 C.F.R. § 4.88b, Diagnostic Code 6305, lymphatic filariasis is to be evaluated as either an active disease process or the chronic residuals thereof.  A 100 percent evaluation is to be assigned when there is active disease.  Otherwise, residuals such as epididymitis or lymphangitis are to be rated under the appropriate system.  

Service connection for filariasis was originally granted in a rating decision issued in February 1946; the appellant's right leg was described as asymptomatic and a zero percent initial evaluation was assigned, effective from December 1945.  In a rating decision issued in May 1948, the disability rating was increased to 30 percent, effective in April 1948.  Thereafter, in a rating decision issued in June 1953, the appellant was assigned a zero percent rating, effective from August 1953.  That zero percent rating remained in effect until July 2009, when a 100 percent evaluation became effective July 16, 2009 as a result of a rating decision issued in September 2010.  The 100 percent rating was subsequently reduced to zero percent in a rating decision issued in April 2014, effective July 1, 2014.

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was implemented, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  In order for a rating reduction to be sustained, it must be shown by a preponderance of the evidence that the reduction was warranted.  Sorakubo v. Principi, 16 Vet. App. 120 (2002). 

The grant of the 100 percent evaluation was based on findings by a VA physician made in the course of a VA examination conducted in September 2010.  The examining physician stated that the appellant had peripheral edema of his bilateral extremities secondary to the filariasis.  The doctor also stated that there was no objective evidence of a genitourinary condition related to the filariasis.  The doctor further stated that the appellant's filariasis was subject to periods of exacerbations and remissions and that the appellant's symptoms consisted of pain in the testicle and an aching in the medial thighs that occurred on a weekly basis.  The physician made clinical findings of enlarged legs; mild lymph node or vessel tenderness in the bilateral groin; and tenderness along the bilateral saphenous vein/lymphatic chain of the bilateral anterior thighs.  The examiner concluded that the appellant's filariasis was currently present and active.

The reduction to zero percent was based on the findings of two VA medical examinations conducted in June 2012, and March 2014.  After examining the appellant, each VA examiner concluded that the appellant did not have any pertinent physical findings related to filariasis.  The June 2012 examiner rendered a diagnosis of mild dependent edema of the bilateral feet.  The March 2014 examiner noted that the appellant's mild bilateral foot edema had had its onset after he had undergone a hip replacement revision and began to spend a prolonged time sitting.  The examiner stated that the appellant did not have any findings related to lymphedema on examination and that the filariasis had not been active since approximately 1949.

As reflected in the written statement submitted by the appellant's attorney in June 2016, the appellant argues that he has been diagnosed with lymphedema and that his filariasis is indeed active or, in the alternative, that he has physical findings that are reflective of residuals of the filariasis.  In the June 2016 memorandum, the attorney referred to VA treatment records dated between September 2014 and September 2015 that are not of record and stated that the records contained diagnoses of lymphedema.  The attorney also stated that the appellant had received a plan of care for lymphedema therapy from a private provider in April 2014, but no records from that provider have been included in the evidence of record.  In addition, a VA treatment record, dated in November 2012, indicates that the appellant had received infectious diseases treatment for filariasis at a private facility, but those records are not of record.  A more recent VA treatment record, dated in August 2014, indicates that the appellant had been given a VA infectious disease consultation request, but the related April 2014 report form is not of record.  There is also an indication that the appellant underwent IgG4 testing in conjunction with his annual examination of April 2015, and that the test result was negative, but none of the associated reports have been included in the evidence of record.  

It appears that these outstanding private and VA medical records may be pertinent to making an informed determination regarding the severity of the Veteran's filariasis disability as of July 2014, and thus pertinent to the matter of determining whether the 2014 rating reduction was proper.  VA is, therefore, on notice of records that may be probative to the rating reduction claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, all outstanding records from all VA facilities must be obtained; in particular, all outstanding infectious diseases and podiatry evaluation reports and laboratory testing results must be obtained, in particular the IgG4 results from 2015.  In addition, all private medical treatment records must be obtained, in particular the private lymph edema therapy records from April 2014 onward and the treatment records from Shands.

As clarification is required as to whether the filarial disease is active and whether or not the appellant has had any lymphedema since 2010, the Board finds that a further VA infectious disease opinion would be helpful in resolving the issues raised by the instant appeal. 

Finally, given that any development and determination as to whether the rating reduction at issue was proper may impact the claim for a 10 percent rating based on multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324, the two matters are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  It follows that any Board action on the claim for a 10 percent rating based on multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324 would be premature.  Hence, a remand of this matter is warranted as well. 

Therefore, the Board has determined that further development is required prior to adjudicating the appellant's claims.  It is necessary to ensure that there is a complete record upon which to decide the appellant's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d). 

To ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following: 

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names and addresses of all medical care providers (private, VA, or other government) who have treated him for the claimed filariasis infection and residuals since 2010.  After securing necessary releases, obtain all outstanding records. 

In particular, obtain all outstanding VA medical treatment records dated since 2010, to include all infectious diseases and podiatry consultations and all laboratory testing results and obtain all private medical treatment records, to include from MRMC Lifetime Centers and Shands.

2.  If attempts to obtain records are unsuccessful, the Veteran and his attorney must be informed of the negative results, the attempts made to obtain the records and what further actions will be taken; and be given opportunity to provide the records himself.

3.  After obtaining available records, arrange for review of the claims file by a physician (M.D.) with expertise in infectious diseases to determine whether the Veteran has demonstrated active filarial disease or residuals of filariasis since 2010.  

The electronic claims file must be reviewed by the physician.  If the reviewing physician determines that an examination is needed before the requested opinions can be rendered, schedule the Veteran for such an examination. 

The reviewing physician must provide an opinion that addresses all of the following:

      (a)  Explain what filariasis is and describe the usual manifestations and clinical course of this infectious disease.  What laboratory tests are used to identify a filarial infection and what does the result of an IgG4 test indicate?  List the usual residuals of filariasis and define/describe what they are in terms of clinical manifestations and/or test results.
      
      (b)  State whether or not the Veteran has had active filarial disease at any time since 2010.  Explain what clinical data and/or test result(s) support the conclusion made.
      
      (c)  Explain the difference, if any, between lymphedema and other kinds of edema such as dependent edema and stasis edema.  State whether or not the Veteran has ever had any type of edema since 2010 and provide a diagnosis and date of diagnosis for each type of edema.  Discuss the etiology of any such edema.
      
      (d)  Is any part of the Veteran's groin, leg or foot pathology since 2010 causally or etiologically related to his service-connected filarial disease, or is it to some other cause or causes?  Explain.
      
      (e)  Provide reasons for the opinion that take into account the Veteran's reports of his history and symptoms and the clinical records referred to by his attorney in the memorandum dated in June 2016.

4.  Review the claims file to ensure that all development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the medical opinion report.  If any report does not include fully detailed descriptions of all pathology or adequate responses to the specific opinions requested, the report must be returned to the provider for corrective action.  See 38 C.F.R. § 4.2.

5.  After completing the above action, the claims must be readjudicated.  If either claim remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his attorney.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

